 In theMattel'Of NATIONAL TRAFFIC GUARDCOMPANYandUNITI':DSTEELWORKERS OF A31EIlICACase No. R-4259.Decided September 18, 1942Jurisdiction:steel products manufacturing industryInvestigation and Certification of Representatives:existence of question : Coln-pany's doubt of union's claim of majority; election necessary.Unit Appropriatefor CollectiveBargaining:production and maintenance em-ployees, excluding guards and clerical and supervisory employees.Mr. W. K. Meadow,of Atlanta, Ga., for the Company.Mr. W. H. Crawford,of Atlanta, Ga., for the Union.Mr. Louis Co/cin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Steelworkers of America, here-in called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of NationalTraffic Guard Company, Atlanta, Georgia, herein called the Company,the National Labor Relations Board provided for an appropriate hear-ing upon due notice before Alexander E. Wilson, Jr., Trial Examiner.Said hearing was held at Atlanta, Georgia, on September 8, 1942.The Company and the Union appeared, participated, and were af-forded' full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issue.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYNational Traffic Guard Company is engaged in the manufacture ofsteel products at Atlanta, Georgia.During 1941, the Company pur-chased raw materials valued at about $100,000, approximately 7544N L R B, No 27.151 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDpercent ofwhich was shippedto it from outside Georgia.During thesame period the Companysoldfinished products valued at about$150,000, approximately 60' percent of which was shipped out of -Georgia.II.TFIL ORGANIZATION INVOLVEDUnited Steelworkers of America is a labororganizationaffiliatedwith the Congress of Industrial Organizations, admitting to Inember-ship employeesof the Company.111.THE QUESTION CONCI:RNINGREPRESENIAIIONDuring August 1942 the Union requested the Company to recognizeit as the exclusive representative of the Company's employees.TheCompany replied that it doubted the Union's claim to a majority.We find that a question, affecting commerce has arisen concerningthe representation of employees of the Company,within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.-1V. TIIE APPROPRIATE UNITThe Union contends that all production and maintenance employeesof the Company, excluding guards and clerical and supervisory em-ployees,'constitute an appropriate unit.The Company took no positionwith respect to the unit.-We find that all production and maintenance employees of the Com-pany, excluding guards and clerical and supervisory employees, consti-tute a unit appropriate for the purpose of collective bargaining, withinthe meaning of Section 9 (b) of the Act.V. IHE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret-ballot aniong the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,-49 Stat. 449,and pursuant to Article III, Section 8, of'National Labor'Relations Board Rules and Regulations-Series 2, as amended, it ishereby NATIONALTRAFFIC GUARD COMPANY153DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with National TrafficGuard Company, Atlanta, Georgia, an election by secret ballot shall,be conducted-as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Tenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 9, of said Rules and Regulations, among the employees inthe unit found appropriate in Section IV, above, who were employedduring-the pay-roll period immediately preceding the date of thisDirection, including any such employees who did not work duringsaid pay-roll period because they were ill or on vocation or in the activemilitary service or,training of the United States, or temporarily laidoff,but excluding any who have since quit or been discharged forcause, to determine whether or -not they desire to be represented byUnited Steelworkers of America, affiliated with the Congress of Indus-trial Organizations, for the purposes of collective bargaining.MR.WM.M.LEISERSON took no part in the consideration of theabove Decision and Direction of Election. In the Matter of NATIONAL TRAFFIC GUARD COMPANYM dUNITED-STEELWORKERS OF AMERICACase No. B-4259ORDER PERMITTING WITHDRAWAL OF PETITIONOctober 12, 19412The Board having, on September 18, 1942, issued a Decision andDirection of Election 1 in the above-entitled case, and, thereafter, byletter dated October 1, 1942, United Steelworkers of America havingrequested that an extension of 30 days be granted for the holding of theelection, or, in the alternative, that it be allowed to withdraw its peti-tion, and the Board having duly considered the matter,IT IS HEREBY ORDEREDthat the request for an extension of time inWhich to hold the election be, and it hereby is, denied; andIT IS FURTHER ORDEREDthat the request of the petitioner to withdrawitspetition in the above-entitled proceeding be, and it hereby is,granted, and that the aforesaid case be, and it hereby is, closed.144 N.L. R. B. 151.44 N. L. R. B., No. 27a.154